Case: 19-13399    Date Filed: 09/10/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13399
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:03-cr-14041-KMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

PATRICK FREDERICK WILLIAMS


                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 10, 2020)

Before WILSON, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-13399     Date Filed: 09/10/2020    Page: 2 of 2



      Patrick Frederick Williams moved to reduce his sentence under section 404

of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222, § 404. The

district court denied Williams’s motion because, it concluded, he was ineligible for

a reduction under section 404. Williams has appealed.

      When the district court denied Williams’s motion, it did not have the benefit

of our decision in United States v. Jones, 962 F.3d 1290 (11th Cir. 2020). We do,

and now that we do, the government has conceded “that Williams’s conviction is a

covered offense under the First Step Act [section] 404(a)” and “he is eligible to have

the district court consider whether to reduce his sentence in consideration of the

statutory and guideline ranges that would apply ‘as if’ the Fair Sentencing Act’s

higher crack amount thresholds were in effect.” Having reviewed Jones and the

record in this case, we agree with the government and accept its confession of error.

We therefore vacate the district court’s order and remand for further proceedings

under the First Step Act and Jones.

      VACATED and REMANDED.




                                          2